NOYES, Circuit Judge
(after stating the facts as above). “Generaba specialibus non derogant” is an elementary rule governing the interpretation of statutes. A later general statute, which in its most comprehensive sense would include that which is embraced in an earlier particular enactment, does not, as a general rule, repeal the latter, but applies only to such cases within its general language as are not *315within the provisions of the particular act. “The general statute is read as silently excluding from its operation the cases which have been provided for by the special one.” Endlich on the Interpretation of Statutes, § 223.
The application of this rule of interpretation is decisive of the present case. The Chinese exclusion acts deal with the removal of Chinese laborers unlawfully in this country and prescribe the procedure to be followed in deporting them. These statutes constitute comprehensive particular legislation with respect to that subject. It follows, then, under the rule of interpretation, that the immigration act—the later general statute—although in its terms including all aliens, applies only to those Chinese aliens who are not subject to removal by the particular Chinese enactments. And this is a case especially for the application of the rule, because the immigration act expressly provides that it shall not be construed as repealing, altering, or amending the existing laws relating to the exclusion of Chinese persons.
It appears from the meager record that these petitioners are Chinese laborers and—if the government’s contentions be well founded—that they are aliens and subject to deportation in accordance with the provisions of the statutes relating to the Chinese. As we understand it, the government contends that the petitioners may be deported under either the Chinese act or the immigration act, not that the former is inapplicable.
If this contention of the government be well founded, we have two statutes in force prescribing different methods of procedure for the deportation of alien Chinese laborers. And the immigration act—if the government choose to act under it—-would supersede the Chinese statute, because it is evident that no alien Chinese laborer could come into this country unless he enter surreptitiously, and without inspection. But any such interpretation of the statutes would conflict with the rule which we have considered, under which both statutes do not apply to the same thing, but the later applies to those cases within its general language not within the provisions of the earlier; that is, as already pointed out, the Chinese statutes prescribe the procedure to be followed in removing alien Chinese laborers, while the immigration act states the procedure for the deportation of all other aliens unlawfully in this country including Chinese other than laborers. We think that these petitioners, being subject to removal according to the provisions of the Chinese exclusion laws, are not subject to removal in accordance with the procedure of the immigration act.
This conclusion makes no distinction in favor of the Chinese. Chinese laborers are excluded by the Chinese act. All other Chinese persons, not being excluded by that act, are subject to the provisions of the immigration act. A Chinese laborer, with or without a loathsome disease, cannot enter at all. The Chinese act governs the case. A Chinese merchant would not be excluded by that act, but would be excluded by the immigration act if he had a loathsome disease or other disability prescribed in such enactment.
We fully approve the decision in Ex parte Lee Sher Wing (D. C.) *316164 Fed. 506, that the provisions of the immigration act excluding: alien immigrants afflicted with certain diseases, etc., are applicable to* Chinese immigrants otherwise entitled to admission. The distinction», upon which the application of that act depends lies in the difference in Chinese persons; between those who are, and those who are not,, subject to the Chinese exclusion laws. And we find no case in which the conclusions, as distinguished, perhaps, from general references to Chinese persons in the opinions, are inconsistent with this distinction. .
For these reasons, we hold that, as these petitioners appear to be-subject to deportation in accordance with the enactments particularly-relating to Chinese, they are not subject to removal under the provisions of the immigration act, and consequently are unlawfully held by process—either of arrest or deportation—issued under such act. If,, however, proceedings should be instituted under the Chinese statutes, and it should be made to appear that the petitioners are not subject to-deportation thereunder, this opinion and the discharge of the petitioners in the present proceeding will not prejudice the institution of another proceeding under the immigration act.
The orders of the District Court are reversed, and the causes remanded, with instructions to enter orders in due form discharging: the petitioners from custody.